Citation Nr: 1515231	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic right foot and/or right ankle disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1982 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to the benefit currently sought on appeal.  

This claim was before the Board in October 2014.  The Board remanded the claim in order to afford the Veteran an adequate VA examination.  As discussed below, the AOJ substantially complied with the Board's remand instructions and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).       


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran has a currently diagnosed right ankle or right foot disability that had its onset in service or is related to service.  


CONCLUSION OF LAW

The criteria for service connection for right ankle or right foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  A January 2010 letter provided notice, before the initial adjudication of the claim, regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence should be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also provided notice of the information generally pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Accordingly, the notice requirements of the VCAA have been satisfied.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records have been obtained and considered.  VA treatment records, dated through November 2014, have been associated with the claims file.  The Veteran was informed several times throughout the appeal that he may submit any pertinent private treatment records.  To this date, the Veteran has not identified any pertinent private treatment records.  As such, there is no indication that pertinent evidence remains outstanding and the Board may proceed with the adjudication of the claim.  

The Veteran was afforded VA examinations in May 2010, September 2010, and January 2011; however, these examination reports did not consider the nature and etiology of any right ankle or right foot disability.  The Veteran was again afforded a VA examination in December 2014.  The December 2014 examiner reviewed the claims file and pertinent treatment records, considered the Veteran's lay statements, conducted an appropriate evaluation of the Veteran, and provided a thorough rationale to support the medical findings.  As such, the Board finds that the December 2014 VA examination report is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board also finds that there was substantial compliance with the October 2014 remand directives.  The Veteran's claim was remanded to obtain outstanding pertinent treatment records and to afford the Veteran an adequate VA examination.  As noted above, VA treatment records dated through November 2014 have been associated with the record.  The Veteran has not responded to a December 2014 letter which informed him that he could submit additional treatment records.  Moreover, the December 2014 VA examination report is adequate for the reasons stated above.  Thus, the Board finds that there has been substantial compliance with the remand directives and the Board can proceed with the adjudication of the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial and not strict compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Service Connection Claim 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In the instant case, the Veteran contends that he has a right foot and/or right ankle disability that is related to service.  The Veteran stated that he had a "right foot injury in service and [that he] continue[s] to have problems with this condition."  See April 2013 VA Form 9.  

The Veteran's service treatment records do reveal treatment for a right ankle injury during service.  Upon entry into service, the Veteran reported a history of leg cramps but his lower extremities and feet were found to be normal upon examination.  See March 1982 report of examination and report of medical history.  The Veteran injured his right ankle in December 1984 while playing basketball.  An x-ray revealed that the ankle was within normal limits.  In April 1985, the Veteran again injured his right ankle when he fell off a truck.  The Veteran had slight swelling but full range of motion of the ankle.  He was diagnosed as having a mild right ankle sprain and was informed that he could not run or march for seven days.  The Veteran also had an ankle sprain in December 1986 and was recommended to use an ace wrap.  The Veteran's service treatment records do not reveal a specific complaint or treatment for a right foot injury.  However, the Veteran reported complaints of the left foot, including blisters, in August 1986 and September 1986.  After these documented in-service right ankle injuries, the Veteran was noted to have normal lower extremities and feet upon examination in April 1988.  In May 1992, the Veteran reported feet problems on a report of medical history, to include a history of plantar warts.  However, the Veteran's feet and lower extremities were again noted to be normal upon examination in May 1992.    

Initially, the Board notes that the Veteran satisfies the first element of a service connection claim.  The medical evidence of record reveals that the Veteran has a current diagnosis of pes planus, degenerative arthritis of the foot, and degenerative arthritis of the right toes.  See December 2014 VA examination report.  As such, the determinative question is whether the Veteran has a current right foot disability that is related to service.    

The Veteran's post-service treatment records note that the Veteran complained of right leg pain and that the Veteran reported that he was treated for this pain in the military.  See July 2011 VA treatment record.  However, the Veteran's treatment records do not include a medical opinion associating the Veteran's current right foot and/or right ankle disability to service.  

As noted above, the Veteran was afforded several VA examinations during the course of the appeal.  However, only the December 2014 VA examination report provided a discussion regarding the nature, onset, and etiology of the Veteran's right ankle and/or right foot disability.  After a thorough evaluation of the Veteran, the December 2014 examiner opined that it was less likely than not that the Veteran had a right foot or right ankle disability that was related to service.  In rendering is opinion, the examiner specifically acknowledged and addressed the Veteran's service treatment records, to include notations regarding right ankle injuries.  The examiner noted that although the Veteran had right ankle injuries in service, his injuries did not persist, and did not require further evaluation or follow-up.  Importantly, the Veteran did not have a current diagnosis of a right ankle disorder.  Moreover, in-service examination reports dated after the right ankle injuries found that the Veteran's right lower extremity and right foot were normal.  Additionally, the examiner highlighted the fact that the Veteran reported numbness of the right foot for only the last ten years and that treatment records do not reveal a continuity of treatment.  

In light of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that service connection is warranted.  Initially, the Board finds the April 1988 and May 1992 examination reports that note that the Veteran had normal lower extremities and feet to be highly probative.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  The Board acknowledges the Veteran's statement that he had an in-service right foot injury and that he "continue[s]" to have problems with this condition.  However, the Veteran specifically reported to the examiner that the numbness of the right foot started approximately ten years earlier, which the Board notes is more than ten years since separation from service.  Thus, this weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  See also Caluza v. Brown, 7 Vet. App. 498 (1995).        

The Board acknowledges the Veteran's contention that his in-service specialty as an equipment repairman involved being in positions which required him to "lock" his legs.  An August 1982 service record notes that the Veteran reported that he has to "lock his left leg" as a pole climber.  However, this service treatment record only addressed pain of the left knee and it was noted that "no other abnormalities [were] observed."  Although the Veteran contends that his current disability is related to service, specifically to his military occupational specialty, he is not competent to render a conclusion that his right ankle and/or right foot disability is related to service as he does not have the required medical expertise or training.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Significantly, the only medical opinion of record concludes that the Veteran's condition is not related to service.  

For all the foregoing reasons, the claim for service connection for a right foot and/or right ankle disability is denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a right foot and/or right ankle disability is denied.  



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


